DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-16, 20, 21, 23, 24, and 26-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, whether alone or in combination, does not expressly teach a clamp assembly for a plasma processing apparatus that comprises an outer clamp member that forms the outermost part of the clamp assembly and an inner clamping member which is received by the outer clamp member at a receptacle area of the clamp assembly, the inner clamp member having an innermost portion that projects and in which the inner clamp member has a surface that butts against the outer clamp member the receptacle area, the radially inner portion of the outer clamp member has an inner edge at which the outer clamp member terminates in a radially inward direction of the outer clamp member, wherein the clamping surface of the outer clamp member is formed at the inner edge, Page 5 of 15Appl. No. 14/925,715Response to April 20, 2020 Office ActionDocket No. 078697.00371 (SP5327US00/DBN.239) the inner clamp member overhangs the radially inner portion of the outer clamp member such that the radially inner portion of the outer clamp member is covered by while spaced apart a finite non-zero distance from the innermost portion of the inner clamp member that projects radially inwardly beyond the outer .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                       

/KARLA A MOORE/Primary Examiner, Art Unit 1716